Citation Nr: 1315579	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  98-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for permanent collapse of the left lung.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served on active duty from January 1947 to December 1952.  His military awards include the Combat Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in which the RO, in pertinent part, continued a 50 percent rating for permanent collapse of the left lung.  

Effective July 1997, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

In November 1998, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

The Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development in March 2001, December 2003, February 2006, and March 2012.  After accomplishing additional development, the AMC has continued to deny the claim (as most recently reflected in a February 2013 supplemental statement of the case (SSOC)).  

The Veteran's Virtual VA e-folder contains additional medical evidence that has been considered by the RO in the most recent SSOC.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The e-folder also includes more recent VA treatment records, dated from February 2012 to March 2013, which were not of record and considered at the time of the most recent SSOC.  However, while these records include some findings pertaining to the left lung, for example, decreased and absent breath sounds on the left side, such findings were included in the VA treatment records which were considered at the time of the February 2013 SSOC.  None of the VA treatment records dated since February 2012 reflect additional pulmonary function tests (PFTs) or indicate the presence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the use of outpatient oxygen therapy, the factors to be considered in determining whether a rating in excess of 50 percent is warranted.  Thus, while the Veteran has not waived RO consideration of the additional evidence dated since February 2012, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2012).

The Veteran was previously represented by Disabled American Veterans (DAV), as reflected in a May 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.   The Board sent the Veteran a representation clarification letter in December 2011 (as he had previously been represented by a private attorney regarding other matters) and indicated that, if the Veteran did not respond in 30 days, it would be assumed that he wished to represent himself.  The Veteran did not respond; however, DAV was listed as the Veteran's representative in the March 2012 remand.  In a June 2012 statement, the Veteran indicated that he was revoking the power of attorney in favor of DAV.  Despite the June 2012 statement from the Veteran, DAV filed an Informal Hearing Presentation (IHP) in April 2013, in which the issue for consideration was identified as "Whether Disabled American Veterans (DAV) is Appellant's Accredited Representative before the Department of Veterans Affairs (VA)?"  Despite the filing of the April 2013 IHP, the Veteran's June 2012 statement clearly revoked the power of attorney in favor of DAV.  See 38 C.F.R. § 14.631(f)(1) (2012) (A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time).  Accordingly, the Veteran is recognized as representing himself.  

In December 2003, the Board noted that issues of entitlement to service connection for thoracic and lumbar spine disabilities had been raised by the record.  Service connection for arthritis of the lumbar spine was previously denied in a June 1982 rating decision.  The claims regarding thoracic and lumbar spine disabilities were referred to the RO for appropriate development in December 2003; however, the record does not reflect that they were subsequently adjudicated.  In May 2004, the Veteran stated that he wanted to be reevaluated for a left thigh muscle injury, glaucoma, and a cataract.  This statement raises a claim for an increased rating for the service-connected gunshot wound of the left thigh and claims for service connection for glaucoma and a cataract.  

The issues of entitlement to service connection for a thoracic spine disability, glaucoma, and a cataract, a request to reopen a claim for service connection for a lumbar spine disability, as well as a claim for an increased rating for the service-connected gunshot wound of the left thigh, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since January 24, 1996, there has been no evidence of forced expiratory volume in one second (FEV-1) of less than 56 percent predicted, a ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of less than 56 percent, or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of less than 56 percent predicted, nor has there been any indication of maximum oxygen consumption of 20 or less ml/kg/min (with cardiorespiratory limit), cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or a requirement for outpatient oxygen therapy.   

3.  The Veteran has scarring associated with surgical procedures performed in conjunction with his collapsed left lung which was described as painful and tender to palpation on VA examination in September 1997.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the service-connected permanent collapse of the left lung have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.96, 4.97, Diagnostic Code 6844, General Rating Formula for Restrictive Lung Disease (2012).

2.  The criteria for a separate 10 percent rating for scarring associated with the service-connected collapsed left lung, for the period from July 14, 1997 to December 18, 2001, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (as in effect prior to August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  The Veteran's claim for an increased rating for his service-connected collapsed left lung was received in July 1997.  The Veteran was provided notice of what evidence was required to substantiate his claim for an increased rating, and of his and VA's respective duties for obtaining evidence in correspondence dated in July 2004 and April 2012.  The claim was subsequently reviewed and an SSOC was issued in February 2013.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and April 2012.    

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file and Virtual VA e-folder shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file and e-folder.  The Veteran was also provided with VA examinations to evaluate his service-connected disability in September 1997, September 1999, December 2001, June 2004, July 2006, and August 2011.  

The claim was most recently remanded in March 2012 to obtain outstanding VA treatment records dated since February 2005, obtain records from the Social Security Administration (SSA), and send the Veteran a corrective VCAA notice letter.  As stated above, the Veteran was provided with VCAA notice regarding his claim for an increased rating in April 2012.  The requested VA treatment records were obtained and placed in the Virtual VA e-folder.  The AMC requested the Veteran's records from the SSA, who responded in July 2012 that the requested medical records could not be provided because they had been destroyed.  The AMC made a formal finding of the unavailability of the Veteran's SSA records in August 2012, and the Veteran was advised of the unavailability of these records in a January 2013 letter.  See 38 C.F.R. § 3.159(c)(2), (e).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has considered the adequacy of the multiple VA examinations afforded to the Veteran to evaluate his left lung disability over the course of the appeal.  During the November 1998 hearing, the Veteran testified that he did not believe that either his VA or private lung evaluations had been good because he did not have good results at either time because he choked.  The March 2001 remand directives instructed that the Veteran should be afforded a new VA examination to evaluate his service-connected permanent collapse of the left lung.  He was afforded a VA examination in December 2001.  However, the claim for an increased rating for the collapsed left lung was remanded in December 2003 to afford the Veteran a new VA examination, as the December 2001 VA examination did not include DLCO values.  

The Veteran underwent another VA examination in June 2004, which did include the DLCO.  The claim for an increased rating was, however, again remanded in February 2006 to afford the Veteran another VA examination because the VA examinations dated in September 1997, September 2000, and June 2004 did not contain a clinical finding for maximum oxygen consumption.  The Veteran underwent VA examination in July 2006.  The PFT performed in conjunction with that examination, in August 2006, again did not include a clinical finding for maximum oxygen consumption.  In August 2011, the Veteran was afforded another VA examination, at which time the physician reviewed the prior PFTs and explained that maximum oxygen consumption could not be obtained in the Veteran's case as the test required physical effort such as walking on a treadmill or riding a bike and the Veteran was unable to do these activities because of right hip replacement surgery with pain.  Instead, she estimated the Veteran's metabolic equivalents (METs) which she described as a clinical parameter which would be equivalent to the maximum oxygen consumption.  

Although the most recent PFT included in the August 2011 VA examination report did not include the DLCO, this was included in other VA examination reports, and FEV-1 and FEV-1/FVC were reported.  The Board finds that, considered together, the multiple VA examinations obtained in this case are responsive to the rating criteria and allow for appropriate evaluation of the service-connected left lung disability.  Thus, taken together, the examination reports are adequate and further delaying adjudication of the appeal to obtain a new VA examination is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. 
 
During the November 1998 hearing, the DRO identified the issues for consideration and the Veteran described the symptoms of his disabilities including shortness of breath and choking at night.  The DRO specifically asked the Veteran to describe his complaints related to his service-connected lung condition.  He responded that he choked and could not walk near or far, but added that what really hurt him was not the lung but the ribs.  The Veteran reported receiving treatment for his lung condition from his private pulmonologist, Dr. C., and the DRO asked whether he had submitted records from this physician.  The DRO explained to the Veteran VA's duty to assist and advised him that VA would try to explore all the medical evidence that might exist in regard to his service-connected disability.  The Veteran was informed that he could submit these private treatment records or fill out a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), to allow VA to obtain these records.  The DRO stated that the purpose of asking the Veteran questions during the hearing was to try to obtain as much evidence as possible so that his case could be evaluated with as much evidence as was available.  The Veteran subsequently submitted treatment records from his private pulmonologist.  

In light of the above, the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See Bryant, 23 Vet. App. at 496-97.  

The Veteran has not alleged that there were any deficiencies in the RO hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claim as discussed above, the Board finds no deficiency in the RO hearing or in development of the claim. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.



The Merits of the Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).
 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The record reflects that the Veteran was wounded by enemy fire during service.  His injuries included the left lung being wounded.  He subsequently underwent surgical procedures in attempts to save a collapsed left lung; however, such attempts were unsuccessful.  In an April 1953 rating decision, the RO granted service connection and assigned an initial 50 percent rating for permanent collapse of the left lung, pursuant to Diagnostic Code 6813-6818, effective January 1, 1953.  The Veteran filed his current claim for an increased rating on July 24, 1997.  In the November 1997 rating decision, the RO continued the 50 percent rating for permanent collapse of the left lung.  

The 50 percent rating for the Veteran's service-connected collapsed left lung was initially assigned under Diagnostic Code 6813-6818.  The Board notes, however, that, in October 1996, the portion of the rating schedule that addressed the pulmonary system was updated and Diagnostic Codes 6813 and 6818 were deleted, effective October 7, 1996.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).

As in effect prior to October 7, 1996, Diagnostic Code 6813 provided a maximum 50 percent rating for complete permanent collapse of the lung.  38 C.F.R. § 4.97, Diagnostic Code 6813 (as in effect prior to October 7, 1996).  Diagnostic Code 6818 evaluated residuals of injuries to the pleural cavity, including gunshot wounds, and provided ratings of 20, 40, and 60 percent for residuals which were moderate, moderately severe, and severe, respectively.  A 100 percent rating was assignable for totally incapacitating residuals.  38 C.F.R. § 4.97, Diagnostic Code 6818 (as in effect prior to October 7, 1996).  

Under the rating schedule as revised effective October 7, 1996, the appropriate rating criteria are set forth at 38 C.F.R. § 4.97, Diagnostic Code 6844, which evaluates post-surgical residuals (lobectomy, pneumonectomy, etc.) pursuant to the General Rating Formula for Restrictive Lung Disease.  This General Rating Formula provides that a 10 percent rating is assigned when PFT shows an FEV-1 that is 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is assigned when PFT shows an FEV-1 that is 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or when DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DLCO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale, or there is pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or where there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.

Because the Veteran's claim for an increased rating was filed subsequent to the October 1996 revisions, his claim will be evaluated pursuant to the General Rating Formula for Restrictive Lung Disease.  

The rating criteria for respiratory disorders were again revised effective October 6, 2006.  Specifically, VA added provisions that clarify the use of PFTs in evaluating respiratory conditions, but essentially left the rating criteria unchanged.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" was added.  The October 2006 revisions apply to claims filed on or after October 6, 2006.  See 71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  As the Veteran's claim for an increased rating was received in July 1997, the revised criteria are not applicable.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran submitted his current claim for an increased rating in July 1997.  "[T]he relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

A February 1997 chest X-ray revealed the lungs to be clear of acute infiltrates.  The pertinent impression was status post left thoracoplasty.  

The Veteran was afforded a VA examination to evaluate his respiratory condition in September 1997.  He gave a history of suffering severe mortar shell trauma in combat in Korea, particularly to the left side of his chest.  He was operated on several times to attempt to save the left collapsed lung, but he remained with a collapsed left lung, as well as large thoracotomy and drainage scars, which he reported were frequently painful.  

On examination, there was a left side hemithoracotomy scar from the back to the front, and another less extensive scar near the anterior end of the first scar.  There was also a smaller scar from the drainage tubes that were used.  The lungs were clear on the right and "much decreased" on the left.  There was no evidence of cor pulmonale or asthma, although the Veteran became short of breath on moderate efforts.  There was no indication of cyanosis or clubbing, although there was chronic copular yellowish sputum.  There was no history of respiratory infection.  The diagnoses were status post collapsed left lung following mortar shell fire and status post several thoracotomies with an unsuccessful attempt to save the collapsed lung.  A PFT reflects that pre-bronchodilator testing revealed FEV-1 to be 65 percent predicted.  FEV-1/FVC was 75 percent.  Neither DLCO nor post-bronchodilator testing was reported.  The examiner commented that the Veteran made a good effort.  The interpretation following PFT was moderate restrictive impairment with airflow limitation at low volume areas.  There was a normal acid base balance and A-a gradient.  Chest X-ray revealed a deformity of the left hemithorax on the basis of a prior thoracoplasty.  There were no acute parenchymal infiltrates identified.  The radiologist's impression included status post thoracoplasty.  

The Veteran also underwent VA muscles examination in September 1997, at which time he reported chest pressure with a sensation of heaviness.  The examiner described the scars on the Veteran's rib cage, including a scar on the left rib cage measuring 10 cm. by 2 cm.  This scar was described as cosmetically disfiguring with severe loss of subcutaneous tissue and was noted to be very tender to palpation.  Another scar, from the mid upper back up to the left rib cage and axilla was 40 cm. by 2 cm.  This scar was described as being the same as the above-discussed scar on the left rib cage.  The diagnoses were residuals of gunshot wound to the left shoulder, chest, left thigh, and rib cage; removal of six ribs; and status post left thoracoplasty and degenerative joint disease of the lumbar spine by X-rays.  

During the November 1998 DRO hearing, the Veteran described the symptoms of his disabilities including shortness of breath and choking at night.  He stated that he spent almost all night awake.  The DRO specifically asked the Veteran to describe his complaints related to his service-connected lung condition.  He responded that he choked and could not walk near or far, but added that what really hurt him was not the lung but the ribs.   

Subsequent to the hearing, the Veteran submitted treatment records from his private pulmonologist.  In August 1998, he presented with complaints of feeling very tired and sometimes short of breath.  He reported producing white sputum in the morning, and stated that he was unable to sleep on his left side because of discomfort.  He gave a history of occasional light bronchitis and pneumonia as a child.  Examination revealed a partial collapse on the left side with healed scars.  There were decreased breath sounds on the left, with dullness in the left lower section.  The diagnosis was left fibrothorax.  A September 1998 PFT report reflects that pre-bronchodilator testing revealed FEV-1 to be 66 percent predicted.  FEV-1/FVC was 74 percent.  Neither DLCO nor post-bronchodilator values were reported.  The pulmonologist commented that the FEV-1 was moderately reduced and the FEV-1/FVC ratio was at the lower limits of normal.  He added that flows at low lung volumes were reduced, consistent with small airways disease.  He stated that spirometric impairment might represent reduced effort, but arterial blood gases were normal.  He recommended a repeat study.  

Treatment records from this pulmonologist reflect that, in October 1998, the Veteran complained of feeling short of breath as he was falling asleep.  He added that this sometimes occurred two to three times per night.  The pulmonologist commented that, as he was taking the September 1998 PFT, the Veteran developed dizziness and the test had to be stopped, after which his pressure went up some.  He commented that there was some restriction revealed by the PFT, but arterial blood gases were within normal limits.  The impression was left fibrothorax.  In November 1998, the Veteran returned and reported that he woke three to four times a night with a sensation that he was unable to breathe.  He denied a cough and stated that he experienced some dyspnea during the day, but this was unchanged.  Examination revealed faint rhonchi scattered throughout the right lung.  Otherwise, there were no changes from the prior examination.  The impression was fibrothorax, post-thoracoplasty, and chronic obstructive pulmonary disease (COPD).  

The Veteran underwent a chest X-ray in July 1999 to clarify the number of ribs removed.  The X-ray revealed evidence of a left thoracoplasty involving the first through sixth ribs.  There was blunting of the left costophrenic angle representing a pleural reaction.  The pertinent impression was status post left thoracoplasty most likely for treatment of granulomatous disease, residual left pleural reaction.  A VA physician stated that he had reviewed the service treatment records and the operative reports were very clear in stating that the first through sixth ribs had been removed during three surgical procedures, as confirmed by the July 1999 chest X-ray.  

The left lung disability was again evaluated during a September 1999 VA examination.  The Veteran again gave a history of being wounded in the Korean War, including in the left chest, with subsequent collapse of the left lung and removal of ribs.  He complained that he continued to suffer from chronic left chest pain since that time.  Examination of the chest revealed a depression over the left upper anterior chest below the shoulder as well as well-healed surgical scars over the left lateral chest, measuring 6 inches and 4 inches.  The pertinent diagnosis was status post operatory left chest mortar shell fragment wounds, status post pneumonectomy.   

A September 2000 PFT from the Veteran's private pulmonologist reflects that pre-bronchodilator FEV-1 was 66 percent predicted, while post-bronchodilator FEV-1 was 69 percent predicted.  Pre-bronchodilator FEV-1/FVC was 69 percent.  Post-bronchodilator FEV-1/FVC was 70 percent.  DLCO uncorrected was 96 percent predicted.  The pulmonologist commented that the Veteran made a good effort.  He stated that the FVC, FEV-1, FEV-1/FVC, and FEF25-75% were reduced indicating airway obstruction.  He added that the alveolar volume determined by the single breath diffusing capacity was larger than the total lung capacity and, so, re-assessment of lung volume measurements was suggested.  Lung volumes were described as reduced.  The pulmonologist observed that there was no significant response following the administration of bronchodilators and diffusing capacity was normal; however, the diffusing capacity was not corrected for the Veteran's hemoglobin.  The conclusion was that there was moderate airway obstruction and lung volumes were reduced, indicating a concurrent restrictive process.  The diagnosis was moderate obstructive airway disease and severe parenchymal restriction.    

The Veteran was afforded a VA respiratory examination in December 2001.  He complained of dyspnea on mild exertion, for example, walking 200 to 300 meters.  He added that he experienced dyspnea on climbing one flight of stairs.  He stated that he had very limited activity at his home, due to his easy fatigability upon mild efforts.  The Veteran reported an occasional dry cough, but denied hemoptysis and anorexia.  He denied a history of asthma and stated that he was receiving no treatment for his lung condition.  Examination of the chest revealed scars, with tenderness to palpation at the left chest scar.  There were decreased breath sounds in the left lung, but no wheezes, rales, or rhonchi.  There was no history of any cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The diagnoses were status post left lung collapse, secondary to mortar shell wound; left thoracoplasty with removal of six ribs, secondary to the left lung collapse; and mild obstructive airway disease.  The examiner requested a chest X-ray and PFT.  A December 2001 chest X-ray revealed left thoracoplasty.  

The PFT was performed in January 2002, and revealed pre-bronchodilator FEV-1 to be 74 percent predicted.  FEV-1/FVC was 79 percent.  Neither DLCO nor post-bronchodilator testing was reported.  The examiner commented that the Veteran made a good effort.  The pulmonologist interpreting the PFT found mild obstructive ventilatory impairment with moderate air trapping on lung plethysmography and normal airway resistance.  He commented that arterial blood gases at room air revealed no acid-base disturbance and normal oxygenation.  Compared to the September 1997 PFT, there had been a 330cc. increase in total lung capacity, consistent with improved restricted lung disease.  

Also in December 2001, the Veteran underwent a VA muscles examination.  His complaints included severe pain on the left side of the chest, left intercostal area, and scapula.  

The Veteran was afforded another VA respiratory examination in June 2004.  His chief complaint was severe pain or hypersensitivity at the left side of the anterior chest.  He also complained of breathlessness on moving, sometimes even at rest.  He described an occasional cough, mostly dry, and denied hemoptysis and anorexia.  He complained of moderate dyspnea, even on mild efforts.  He reported that he was not asthmatic and did not receive any specific therapy for his lung condition.  The Veteran did state that he felt incapacitated because he could not move without breathing difficulty and chest pain.  Examination revealed marked hypersensitivity of the area of the precordium with palpation of a rib extending diagonally down from the side to the lower sternum.  The examiner noted that the Veteran claimed to be unable to obtain and sustain a job because of his breathing difficulty.  The examiner opined that the Veteran would be unable to perform tasks which resulted in increased breathing, as minimal movements of the lower anterior chest on the left side produced marked pain.  The diagnoses were status post left thoracotomy following shrapnel injury in combat, dyspnea with pain secondary to a hypersensitive area involved in the trauma, and mild restrictive ventilatory impairment secondary to the left thoracotomy surgery.  The examiner noted that a PFT and chest X-ray were pending.  

The PFT was performed later in June 2004 and revealed pre-bronchodilator FEV-1 of 72 percent predicted.  FEV-1/FVC was 77 percent.  DLCO was 63 percent predicted uncorrected and 62 percent predicted corrected.  Post-bronchodilator testing was not reported.  The examiner noted that the Veteran made a good effort.  The physician interpreting the PFT indicated that it revealed mild restrictive ventilatory impairment, which was most likely related to the previous pneumonectomy and not a reflection of above pathology.  He added that, after correction of DLCO for lung volume, DLCO was normal.  

A VA muscles examination also conducted in June 2004 documents the Veteran's complaint of constant moderate to severe pain in all muscles affected in the left shoulder and intercostal area.  He again reported shortness of breath.  The diagnoses were gunshot wound to the left shoulder and chest with multiple injuries and status post left thoracoplasty with remaining lower ribs of the chest from level seven through level twelve.  

The Veteran underwent another VA examination in July 2006.  He again gave a history of suffering severe trauma to his left shoulder, penetrating the left lung, during service, with subsequent surgeries in attempts to save his left lung.  He reported difficulty breathing and pain in the surgical area.  He stated that he was unable to exercise because he became easily fatigued.  He added that he had stopped working due to his knee conditions.  He denied further surgery due to lung problems or lung disease.  He also denied dry cough, atrophy, bronchial asthma, use of oxygen, or further lung disease.  Examination of the chest revealed scars.  There was decreased expansion of the left side.  There was no cor pulmonale but there was left thoracic deformity.  The diagnoses were left collapsed lung and restrictive lung disease.  

The examiner noted that there was evidence of restrictive lung disease on the bases of lung collapse with moderate reduction in the DLCO, which corrected for alveolar volume as expected on someone with previous trauma.  The examiner added that, while the PFTs did not meet the established general rating formula for restrictive lung disease to be approved for an increase, the flows and volumes were increased secondary to compensatory reexpansion of the remaining lung and the left lung continued to be nonfunctional and noncontributory to the Veteran's respiratory function.  The examiner added that this, in combination with the progression of symptoms, suggested that the restriction had gotten worse.  He highlighted that the Veteran had only the right lung functioning, which placed him at a significant disadvantage in the event of bronchopneumonia, pneumothorax, and atelectasis.  

July 2006 PFT testing revealed pre-bronchodilator FEV-1 to be 76 percent predicted.  FEV-1/FVC was 73 percent.  Post-bronchodilator FEV-1 was 79 percent predicted while FEV-1/FVC was 76 percent.  The examiner noted that the Veteran made a good effort.  The interpretation of the PFT was mild restrictive ventilatory impairment.  The physician commented that the findings were basically the same as in January 2002.  

PFT testing performed in August 2006 revealed pre-bronchodilator DLCO uncorrected to be 63 percent predicted while DLCO corrected was 64 percent predicted.  No FEV-1 or FEV-1/FVC was reported, nor was post-bronchodilator testing performed.  The physician noted that there was decreased expiratory reserve volume (ERV) as could be related to pneumonectomy.  He added that diffusion capacity was decreased and corrected with lung volume, implying underlying loss of parenchyma, as in pneumonectomy.  

The Veteran most recently underwent VA examination to evaluate his collapsed left lung in August 2011.  The examiner reviewed previous PFTs of record, and indicated that the studies dated in September 1997, September 2000, January 2002, June 2004, August 2006, and March 2011 did not include maximum oxygen consumption (with cardiorespiratory limit) as the Veteran was not able to perform the test because it required physical effort walking on a treadmill or riding a bike and the Veteran was unable to do these activities because of right hip replacement surgery with pain.  The Veteran complained of mild pain at the left chest related to his wounds and dyspnea upon walking more than a mile.  He denied shortness of breath at rest.  He gave a history of dyspnea on severe exertion, a gunshot wound with retained missile in the lung with pain or discomfort on exertion, and pleurisy with empyema in 1951.  He denied having a productive cough, a non-productive cough, wheezing, non-anginal chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, chronic pulmonary mycosis, sleep apnea symptoms, spontaneous pneumothorax, asthma, bronchiectasis, or pulmonary embolism.  

On examination, there were decreased breath sounds on the left and chest expansion was slightly limited.  There was chest wall scarring from surgery, traumatic injury, and drainage tubes.  An April 2011 chest X-ray revealed a left rib cage deformity due to the previous thoracoplasty.  The pulmonary vasculature was adequate and the lungs were clear of infiltrates, although left pleural thickening was noted.  The impression was no acute cardiopulmonary pathology.  The examiner also reviewed a March 2011 PFT, which revealed FEV-1 to be 80 percent predicted.  FEV-1/FVC was 69 percent.  DLCO was described as not available.  The examiner observed that this PFT revealed mild obstructive ventilatory impairment which was not responsive to bronchodilator therapy.  There was severe air trapping.  Arterial blood gases at room air showed no acid based disturbances and normal oxygenation.  The examiner summarized the results of the August 2006, July 2006, June 2004, January 2002, September 2000, and September 1997 PFTs.  She further included the report of a January 2011 CT scan of the chest, which revealed a left rib cage deformity secondary to the prior surgical intervention and left-sided lung field calcified granulomas and bronchiectatic changes.  

The VA examiner's diagnosis was status post left thoracoplasty with pneumonectomy in 1951 with residual mild restrictive lung disease.  The problem associated with the diagnosis was noted to be collapse of the left lung.  The examiner opined that this condition had an effect on the Veteran's usual occupation in that he was unable to engage in more than moderate physical activity as he experienced dyspnea with more than moderate activity.  In regard to daily activities, the Veteran stated that he could not do daily house chores such as cleaning.  The examiner reiterated that the Veteran was unable to perform the testing required to obtain the value of maximum oxygen consumption (with cardiorespiratory limit), but that a clinical parameter which would be equivalent would be the estimated METs.  Based on his history and findings on examination, the examiner stated that the Veteran's estimated METs would be 5-7 METs, as he could walk one mile without dyspnea, but walking more than one mile resulted in dyspnea.  

The examiner observed that, during the July 2006 VA examination, the Veteran complained of dyspnea after walking 200 feet.  Comparing this report to his present status, she noted an improvement in the Veteran's restrictive symptoms.  She also observed that, during the June 2004 VA examination, the Veteran complained of dyspnea on moving, sometimes even at rest.  Therefore, his current examination, again, reflected an improvement of restrictive symptoms.  The examiner noted that the Veteran had retired in 1968 as, due to multiple body traumas, he did not feel fit for his job.  She concluded by commenting that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy. 

In addition to the VA examinations and private treatment records, VA treatment records have been considered.  In October 2001, the Veteran complained of general malaise, a sore throat, dry cough, and headache.  The assessment was viral syndrome.  In May 2003, the Veteran described some respiratory problems at night.  In August 2004 the Veteran was evaluated prior to a scheduled transurethral resection of prostate.  He described limited walking due to arthritic pain and dyspnea.  He reported orthopnea and dyspnea with moderate efforts, such as walking one block.  The physician described the Veteran's pulmonary status as stable, noting that his most recent PFTs showed mild restrictive ventilatory impairment.  He was found to be an intermediate risk patient for a low risk procedure.  In October 2004, the Veteran presented with complaints of a fever, productive cough with white sputum, clear nasal discharge, sore throat, and earache since one day after receiving an influenza vaccine.  The lungs were clear with no breath sounds on the left hemithorax; however, the physician noted that he had had a pneumonectomy.  A preliminary chest X-ray report did not reveal any evidence of lung infiltrates or consolidations.  The physician opined that the Veteran's symptoms might be related to the influenza vaccine.  The impression was upper respiratory tract infection.  Later that month, he reported upper respiratory tract symptoms for about two days after receiving the flu vaccine, but stated that his symptoms had subsided.  Examination of the lungs on that date revealed bilateral breath sounds clear to auscultation.  During treatment in January 2005, the Veteran denied chest pain, cough, sputum, hemoptysis, wheezing, asthma, bronchitis, emphysema, shortness of breath, tuberculosis, pneumonia, dyspnea, orthopnea, and nocturnal paroxysmal dyspnea.  

In April 2006, the Veteran presented with complaints of a productive cough for 10 days.  He gave a history of a lobectomy in 1953.  There were decreased sounds in the left side on examination of the lungs.  Chest X-ray revealed a deformity and partial collapse of the left chest wall and lung secondary to a previous surgical procedure (fibrothorax).  The diagnosis was acute viral syndrome, left side lobectomy.  In July 2007, the Veteran presented with complaints including a cough with no expectoration.  He reported that he had lost one lung during service in Korea.  Examination of the lungs revealed left inspiratory crepitance and very distant sounds.  The assessment included complicated upper respiratory tract infection, as the Veteran had a fever and was very high risk.  In February 2011, the Veteran reported a cough for two days.  He was given an antibiotic for an upper respiratory tract infection and was advised to return if there was no improvement or a deterioration in his condition.  He was referred for a PFT.  

The Veteran underwent a pulmonary consultation in April 2011 in light of findings of left-sided lung field calcified granulomas and bronchiectatic changes as well as a right upper lobe indeterminate subcentimeter subpleural noncalcified parenchymal nodule.  On examination, the lungs were clear to auscultation bilaterally, with symmetric expansion.  There was a chest wall deformity on the left hemithorax due to the in-service gunshot wound.  The Veteran denied cough, weight loss, fever, or dyspnea.  The assessment was that the Veteran, a lifetime non-smoker, had multiple pulmonary nodules.  The physician commented that the characteristics of benign pulmonary nodules in lifetime non-smokers were all present in the Veteran's case and, so, the likelihood of malignancy was very low.  It was recommended that the Veteran undergo CT scans of the chest at intervals of 6 months, a year, and two years, as long as the nodule did not double in size.  In December 2011, the Veteran presented with complaints of a cough with clear/greenish expectoration for about a month.  Bilateral breath sounds were clear to auscultation on examination of the lungs.  The Veteran was given medication and advised to return if there was no improvement or a deterioration in his condition.   

The VA treatment records include a report of paroxysmal nocturnal dyspnea in October 2012 as well as findings of decreased left lung sounds (as documented in June 2010) and absent left lung sounds (as documented in March 2010).  These records, however, also reflect numerous dates on which the respiratory system was negative on review of systems and bilateral breath sounds were clear to auscultation on examination of the lungs (as documented in September and December 2002, March and June 2003, October 2005, January, April, June and November 2006, May 2007, February, May, September and December 2009, April and September 2010, May and September 2011, August, October and November 2012, and January 2013).   

Considering the pertinent evidence of record in light of the law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating for scarring associated with the permanent collapse of the left lung is warranted, for the period from July 24, 1997 to December 18, 2001, but that a rating in excess of 50 percent for the collapsed left lung is not warranted.  

As an initial matter, the evidence reflects that the Veteran has experienced pain and muscle impairment as a result of his in-service wound to the chest and subsequent surgeries, which involved removal of six ribs.  However, he is in receipt of a separate rating for residuals of a gunshot wound to the chest involving Muscle Group XX, evaluated as 10 percent disabling from July 24, 1997 and 20 percent disabling from December 18, 2001, pursuant to Diagnostic Code 5320.  He is also in receipt of a 40 percent rating for the removal of six ribs, pursuant to Diagnostic Code 5297.  As such, evaluation of symptoms attributable to these conditions in assessing the severity of the service-connected permanent collapse of the left lung would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; compare 38 C.F.R. § 4.14 (the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings).  Accordingly, only the Veteran's respiratory symptoms are to be considered in the evaluation of his collapsed left lung.  

However, in addition to the removal of six ribs and injury to Muscle Group XX, the Veteran also has scarring associated with his collapsed left lung, to include surgical scarring.  In a May 2005 rating decision, the RO granted service connection and assigned a 10 percent rating for scars as residuals of gunshot wounds to the left shoulder, chest, and left thigh, effective December 18, 2001.  A 20 percent rating was assigned from August 30, 2002.  The 10 percent rating was based on the December 2001 VA examination, which revealed scars which were adherent to underlying tissue and tender on objective demonstration.  The 20 percent rating was assigned based on deep scars that cause limited motion with an area or areas exceeding 12 square inches.    

While the RO has assigned a separate rating for scars, effective from December 18, 2001, the Veteran filed his current claim for an increased rating on July 24, 1997.  The regulations for rating disabilities of the skin were revised effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  The rating criteria in effect prior to August 30, 2002 provide for a 10 percent rating for superficial scars which are tender and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to August 30, 2002).  

On VA examination in September 1997, the Veteran reported that his thoracotomy and drainage scars were frequently painful.  The scars on the Veteran's rib cage were described as very tender to palpation on VA muscles examination and were associated with severe loss of subcutaneous tissue.  While the surgical scars were described as well-healed on VA examination in September 1999, the examiner did not specifically address whether or not they were tender and painful on examination.  Resolving all doubt in the Veteran's favor, in light of the fact that the current claim for an increased rating was filed on July 24, 1997, a separate 10 percent rating for scars associated with the service-connected permanent collapse of the left lung is warranted, from July 24, 1997 to December 18, 2001.  See 38 C.F.R. § 3.400(o)(2).  While Diagnostic Code 7805, as in effect prior to August 30, 2002, allows for scars to be rated based on the limitation of function of the part affected, a rating in excess of 10 percent based on limitation of function is not warranted here, as the limitation of function during this period is being contemplated in the 10 percent rating assigned for residuals of a gunshot wound to the chest, pursuant to Diagnostic Code 5320 (evaluating injuries to Muscle Group XX).  See 38 C.F.R. § 4.14.  

Turning to the evaluation of the collapsed left lung itself, in the November 1997 rating decision, the RO continued the 50 percent rating for permanent collapse of the left lung, and discussed the rating criteria for an increased rating pursuant to Diagnostic Code 6818 as in effect prior to October 7, 1996.  However, the criteria for consideration in the present evaluation of the service-connected left lung disability are those outlined in the General Rating Formula for Restrictive Lung Disease.  While the Veteran was diagnosed with COPD in November 1998, the rating criteria for COPD are essentially the same as those in the General Rating Formula for Restrictive Lung Disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.   

PFTs simply do not demonstrate FEV-1 of less than 56 percent predicted, FEV-1/FVC of less than 56 percent, or DLCO (SB)) of less than 56 percent predicted.  Rather, the PFTs document FEV-1 of no less than 65 percent predicted, FEV-1/FVC of no less than 69 percent, and DLCO of no less than 63 percent predicted.  These findings do not warrant an increased, 60 percent rating pursuant to the General Rating Formula; rather, they are consistent with a 30 percent rating.  Additionally, there has been no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or a requirement for outpatient oxygen therapy.  

The August 29, 2011 VA examination report includes the VA examiner's discussion of the fact that the Veteran was unable to perform the testing needed to determine maximum oxygen consumption with cardiorespiratory limit, because of the requirement of physical exertion such as walking on a treadmill or riding a bike.  However, considering the Veteran's history and findings on examination, the examiner opined that his estimated METs would be 5-7 METs, as he reported dyspnea on walking more than one mile.  She indicated that the estimated METs were a clinical parameter which would be equivalent to the maximum oxygen consumption with cardiorespiratory limit.  

According to the rating schedule, a MET represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).  According to that note, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Using the formula indicated in 38 C.F.R. § 4.104, Note (2) 5-7 METs is equivalent to 17.5 to 24.5 ml/kg/min oxygen consumption.  As the Veteran's estimated METs are equivalent to up to 24.5 ml/kg/min oxygen consumption, it cannot be said that his permanent collapse of the left lung is manifested by maximum oxygen consumption of 15 to 20 ml/kg/min with cardiorespiratory limit, as required for an increased, 60 percent rating.  

Accordingly, a rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.97, General Rating Formula for Restrictive Lung Disease.  

Despite his complaints of difficulty breathing, as reflected in the reports of dyspnea documented in the records, the Veteran's respiratory system was negative on review of systems on numerous dates, as documented in several VA treatment records dated from September 2002 to January 2013.  Additionally, while these VA treatment records do document some complaints of coughing, they were, in most cases, attributed to upper respiratory infections or a viral syndrome.  Significantly, PFTs simply do not demonstrate impairment consistent with more severe restrictive lung disease.  Of note, the physician who interpreted the September 1997 PFT noted only moderate restrictive impairment.  The physician who interpreted the September 1998 PFT commented that the FEV-1 was moderately reduced and the FEV-1/FVC ratio was at the lower limits of normal.  While the September 2000 PFT notes severe parenchymal restriction, only moderate obstructive airway disease was found.  The Veteran's ventilatory impairment was described as only mild by the physician interpreting the January 2002 PFT and the June 2004 VA examiner.  His pulmonary status was described as stable during VA treatment in August 2004, with the most recent PFTs showing mild restrictive ventilatory impairment.  

While the July 2006 VA examiner opined that the Veteran's restriction had gotten worse, the physician interpreting the PFT performed later that month found only mild restrictive ventilatory impairment, and described the findings as being basically the same as in January 2002.  More recently, the March 2011 PFT again revealed mild obstructive ventilatory impairment and the August 2011 VA examiner rendered a diagnosis of status post left thoracoplasty with pneumonectomy with residual mild restrictive lung disease.  

In light of the above, a rating in excess of 50 percent for the permanent collapsed left lung is not warranted.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Board has considered entitlement to an extra-schedular rating for the service-connected permanent collapse of the left lung.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected permanent collapse of the left lung.  The rating schedule contemplates the described symptomatology of respiratory impairment, and allows for higher disability ratings for worse symptoms.  Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  The symptoms of the Veteran's service-connected permanent collapse of the left lung, to include complaints of difficulty breathing and shortness of breath, are symptoms which would be evaluated by PFTs and are adequately compensated in the disability rating assigned.  Although VA treatment records do document some complaints of coughing, they were, in most cases, attributed to upper respiratory infections or a viral syndrome.  While the Veteran reported choking at night associated with his lung disability during the November 1998 hearing, he repeatedly denied respiratory symptoms on review of systems on numerous occasions during VA treatment, and the pertinent medical evidence does not reflect that the service-connected disability is manifested by choking at night.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the evidence also does not indicate that the Veteran's permanent collapse of the left lung, alone, results in marked interference with employment above and beyond that considered by the assigned disability rating or that there have been frequent periods of hospitalization.  

During the November 1998 DRO hearing, the Veteran testified that what really hurt him was not the lung but the ribs.  While the Veteran reported during the June 2004 VA examination that he was unable to obtain and sustain a job because of his breathing difficulty, the examiner opined that the Veteran would be unable to perform tasks which resulted in increased breathing, as minimal movements of the lower anterior chest on the left side produced marked pain.  Thus, the VA examiner attributed the Veteran's limitation to performing minimal movements to both his respiratory disability and the pain associated with his injury to Muscle Group XX and the removal of six ribs.  The Veteran later reported, during his July 2006 VA examination, that he had stopped working due to knee conditions.  More recently, the Veteran reported during the August 2011 VA examination that he had retired from employment in 1968 because he did not feel fit for the job due to multiple body traumas.  While this VA examiner opined that the Veteran's collapse of the left lung had an effect on his usual occupation in that he was unable to engage in more than moderate physical activity as he experienced dyspnea with more than moderate activity, a degree of occupational impairment is inherent in his assigned disability rating.  The evidence simply does not reflect that the Veteran's respiratory disability, which has been repeatedly described as mild or moderate, alone, results in marked interference with employment beyond that contemplated in the 50 percent rating assigned.  Additionally, this disability has not required any, let alone frequent, periods of hospitalization at any time pertinent to the current claim for an increased rating.     

For the reasons discussed above, referral for consideration of an extra-schedular rating is not warranted.  

The Board has resolved reasonable doubt the Veteran's favor in determining that a separate 10 percent rating is warranted for associated scarring, for the period from July 24, 1997 to December 18, 2001, but finds that the preponderance of the evidence is against assignment of a rating greater than 50 percent for the collapsed left lung.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 50 percent for permanent collapse of the left lung is denied.

A separate 10 percent rating for scarring associated with the permanent collapse of the left lung is granted from July 24, 1997 to December 18, 2001.    



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


